Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Per [0060] of Applicant’s specification: “Approximating language, as used herein throughout the specification and claims, may be applied to modify any quantitative representation that could permissibly vary without resulting in a change in the basic function to which it is related. Accordingly, a value modified by a term or terms, such as "about," "approximately" and "substantially," are not to be limited to the precise value specified. In at least some instances, the approximating language may correspond to the precision of an instrument for measuring the value. Here and throughout the specification and claims, range limitations may be combined and/or interchanged, such ranges are identified and include all the sub-ranges contained therein unless context or language indicates otherwise. "Approximately" as applied to a particular value of a range applies to both values, and unless otherwise dependent on the precision of the instrument measuring the value, may indicate +/-10% of the stated value(s).”  Instances of approximating language, such as “substantially” recited in the claims will be interpreted according to such guidance.

Election/Restrictions
Claim 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/4/22.
Applicant's election with traverse of Group I (claims 1-10) in the reply filed on 2/4/22 is acknowledged.  The traversal is on the ground(s) that:
There would not be a burden to search. This is not found persuasive because as was explicitly state on page 2 of the 2/2/22 Requirement for Restriction: “there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).”

Additionally, art applicable to one invention would not necessarily be applicable to the other, and a serious burden exists in the differing issues likely to arise during the prosecution of the different inventions and species.


There was no establishment of distinctness or mutual exclusivity, nor reasons or examples.  This is not found persuasive because requirements of distinctness and an example of such had been explicitly stated on page 2 of the 2/2/22 Requirement for Restriction: “Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as it could be used to injection mold a monolithic article or it could be used to form a metal or polymer matrix composite.  As such reasoning for distinctness and an example was provided Applicant’s arguments are not convincing. 

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al (US 2004/0127600; hereafter Bauer) in view of Forest et al (US2005/0184413; hereafter Forest) and Suresh et al (US 6,641,893; hereafter Suresh).
Claim 1: Bauer teaches a method for infiltrating a porous ceramic (such as SiC) matrix composite ( CMC) preforms from carbon reinforced bodies for applications such as brakes (abstract, [0007-0013]), the method comprising: 
positioning the porous CMC preform in an infiltration system (see, for example, [0007] silicon melt infiltration), the CMC preform including: a plurality of ply stacks, each of the plurality of ply stacks including a predetermined, unidirectional material orientation, and a plurality of voids formed between each of the plurality of ply stacks (see, for example, [0010], [0013], [0016]).  Bauer is silent as to the particulars or the infiltration system  so it does not explicitly teach placement within an opening of a die set, and flowing a molten densifier over the porous CMC preform in a first flow direction to infiltrate the plurality of voids formed between each of the plurality of ply stacks of the CMC preform; and flowing the molten densifier over the porous CMC preform in a second flow direction, distinct from the first flow direction, to infiltrate the plurality of voids formed between each of the plurality of ply stacks of the 
Forest teaches method and system for versatile mold flow capability in the infiltration of porous carbon preforms similarly for applications such a brakes (See, for example, abstract, [0003]). Forest teaches placement of CMC preforms within an opening of a die set (see, for example, Fig 1-5, [0003]), and flowing a molten densifier over the porous CMC preform in a first flow direction to infiltrate the plurality of voids of the CMC preform (See, for example, Fig 1-5, [0006], [0016-0017]; and flowing the molten densifier over the porous CMC preform in a second flow direction, distinct from the first flow direction, to infiltrate the plurality of voids formed therein (see, for example, Fig 1-5, [0003], [0006], [0016], [0020], [0024-0026] wherein a plurality of means for effecting different flows distributed at any positions in top, inner sides, outer sides, and bottom).  Forest further teaches wherein such a system allows for increased versatility, simplicity, robustness, throughput,  accommodation of various fiber architectures, and reduced possibility of delamination (See, for example, [0001], [0017], [0026]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated positioning the porous CMC preform within an opening of a die set, and flowing a molten densifier over the porous CMC preform in a first flow direction (such as from top or bottom) to infiltrate the plurality of voids formed between each of the plurality of ply stacks of the CMC preform; and flowing the molten densifier over the porous CMC preform in a second flow direction (such as from a side position perpendicular to the first flow direction), distinct from the first flow direction, to infiltrate the plurality of voids formed between each of the plurality of ply stacks of the CMC preform as such a method / system would predictably allow for increased versatility, simplicity, 
Bauer has taught the CMC ply stack comprises unidirectionally oriented layers aligned in a plane parallel to the friction surface (annular face), and further possesses between 10-50 layers (See, for example, [0016] and [0018]).  And Forest has taught wherein a plurality of infiltrant supplying runners which are positioned at various points of the side surfaces of the die set abutting the inner and outer diameter portions of the preform can be used for side filling, (second flow direction, parallel to the ply planes) (See, for example, Fig 3, Fig 5a,b, [0020], [0024-0026]).  But they do not explicitly teach wherein the second flow direction is substantially parallel to the predetermined, unidirectional material orientation of at least one ply stack of the plurality of ply stacks of the CMC preform. Suresh teaches a method of improving tribological resistance of laminated fiber reinforced composites, further such as for brakes, via introduction of gradient anisotropy of unidirectionally aligned layers within the stacked composite (See, for example, abstract, Fig 12, Fig 13, Fig 21, Fig 22, col 15 lines 42-50, Col 18 lines 16-68).  Suresh teaches wherein advantageous properties are achieved when preferably the principle axis of directional orientation of the fibers changes consistently in a direction of rotational orientation from layer to layer in the z (stacking) direction; preferably at angles less than about 10o, further 8o, further 2o, and exemplary at 100 spanning to 170o (See, for example, col 18 line 28- col 19 line 16).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated rotating the principle axis of directional orientation of the fibers from ply to ply, such as at a value of  consistently in the z (stacking) direction as such an incorporation would predictably tailor and improve physical / tribological properties of the composite.   When considering the collective teachings of the prior art: Bauer has taught the stack comprises 10-50 layers (See, for example, [0016] and [0018]), Forest has taught injection flow ports along side surfaces exemplary of a separation of less than about 90o (such as adjacent “47s”) or further less than ~60o o for a 10 ply stack (remember a stack of up to 50 is taught, and further lower degrees of offset) would at worst account for a spread of 90o, as the sample is circular the angle spread would similarly be inclusive of the opposing angle. By considering such an arrangement the worst possible deviation between the orientation of a particular unidirectional ply of the stack and a side feeding injection port (interpreted as the second flow direction) would be less than 5o (assuming any particular port is exactly between the orientation of two adjacent layers.  Such a deviation would read on “substantially” parallel as defined by applicant.  Alternatively, when considering the explicit upper end of 50 plys and an offset of 2o accounting for a spread of 100o, the alignment would further decrease to a worst case scenario of less than 1o (assuming none exactly align with any of the side facing inlets). Such a deviation would read on “substantially” parallel as defined by applicant. 
Claim 2: Bauer in view of Forest and Suresh teach the method of claim 1 (Above) wherein the Forest further teaches the first flow direction (from top, port, such as 43) is substantially perpendicular to the predetermined, unidirectional material orientation of the at least one ply stack of the plurality of ply stacks of the CMC preform (See, for example, Fig 3, [0020], [0024-0026]).
Claim 3:  Bauer in view of Forest and Suresh teach the method of claim 1 (Above),  the positioning the porous CMC preform in the opening of the die set includes: aligning the predetermined, unidirectional material orientation of the at least one ply stack of the plurality of ply stacks of the CMC preform with the second flow direction of the flowing molten densifier (See, rejection of claim 1 above, wherein it would be aligned to be at or at a particular offset to said second flow direction).  
Claims 4 and 5: Bauer in view of Forest and Suresh teach the method of claim 1 (Above)  wherein Forest teaches wherein flowing the molten densifier over the porous CMC preform in the first flow direction further includes: supplying the molten densifier over the porous CMC preform in the first 
Claim 6: Bauer in view of Forest and Suresh teach the method of claim 1 (Above)  and further teach flowing the molten densifier over the porous CMC preform in a third flow direction, distinct from the first flow direction, to infiltrate the plurality of voids formed between each of the plurality of ply stacks of the CMC preform, wherein the third flow direction is substantially parallel to the predetermined, unidirectional material orientation of at least one distinct ply stack of the plurality of ply stacks of the CMC preform.  This limitation is met at least by interpreting the third flow direction as the same as the second flow direction (refer further to the rejection of claim 1 above).  Alternatively a plurality of side feed flow channels are taught by Forest (See, for example, abstract, Fig 12, Fig 13, Fig 21, Fig 22, col 15 lines 42-50, Col 18 lines 16-68), wherein similarly as described in claim 1 if any deviation from exact parallel is present, it would be nominal and well within the variance allowed by the term “substantially”.
Claim 7: Bauer in view of Forest and Suresh teach the method of claim 6 (Above) wherein Forest further teaches the first flow direction (from top, port, such as 43) is substantially perpendicular to the predetermined, unidirectional material orientation of the at least one distinct ply stack of the plurality of ply stacks of the CMC preform (See, for example, Fig 3, [0020], [0024-0026]).
 Claim 8: Bauer in view of Forest and Suresh teach the method of claim 6 (Above) wherein Forest further teaches wherein third flow direction is distinct from the second flow direction (wherein a plurality of side feed flow channels are taught by Forest and wherein channels are explicitly depicted as being spaced such as by approximately 60o which would be well within the spans described in the rejection of claim 1 above (See, for example, abstract, Fig 12, Fig 13, Fig 21, Fig 22, col 15 lines 42-50, Col 18 lines 16-68), wherein similarly as described in claim 1 if any deviation from exact parallel is present, it would be nominal and well within the variance allowed by the term “substantially”.

Claim 10: Bauer in view of Forest and Suresh teach the method of claim 1 (Above)  wherein Forest further teaches controlling a velocity of the molten densifier flowing over the porous CMC preform in the first flow direction, or controlling a velocity of the molten densifier flowing over the porous CMC preform in the second flow direction (see, for example, [0020],  [0026], wherein controlling of the flow / fill rate of the melt is taught and further is taught to be result effective with respect to the desired impregnation). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712